 

Exhibit 10.17



 

GRANT AGREEMENT

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

SENIOR EXECUTIVE PERFORMANCE SHARE UNIT PLAN

 



This Grant Agreement is made as of the date set out in Schedule A hereto and is
made between the undersigned “Participant” (the “Participant”), being an
employee of Ritchie Bros. Auctioneers Incorporated (the “Corporation”) or a
subsidiary of the Corporation (which employer is herein referred to as the
“Employer”) designated pursuant to the terms of the Senior Executive Performance
Share Unit Plan of the Corporation (which Plan, as the same may from time to
time be modified, supplemented or amended and in effect is herein referred to as
the “Plan”), and the Corporation.

 

In consideration of the grant or award of Performance Share Units made to the
Participant pursuant to the Plan (the receipt and sufficiency of which are
hereby acknowledged), the Participant hereby agrees and confirms that:

 

1.The Participant has received a copy of the Plan and has read, understands and
agrees to be bound by the provisions of the Plan.

 

2.The Participant accepts and consents to and shall be deemed conclusively to
have accepted and consented to all terms and conditions of the Plan and all
actions or decisions made by the Board or the Committee or any person to whom
the Committee may delegate administrative powers and duties under the Plan, in
relation to the Plan, which provisions and consent shall also apply to and be
binding on the Beneficiaries, other legal representatives, other beneficiaries
and successors of the Participant.

 

3.On the grant date (or, if applicable, grant dates) set out in Schedule A
hereto, the Participant was granted Performance Share Units in such number as is
set out in such Schedule A, which grant is evidenced by this Grant Agreement.

 

4.The Performance Share Units evidenced by this Grant Agreement, and all
Performance Share Units referred to in Section 4.2 of the Plan in respect of
such Performance Share Units, and, if applicable, additional PSUs contemplated
pursuant to section 5.2 of the Plan, shall vest at the time and in the manner,
and subject to the restrictions and conditions, as are set out in Schedule A
hereto (including any Exhibit thereto), which forms part of this Grant
Agreement.

 

5.Pursuant to the provisions of the Plan, if the Participant ceases to be an
employee of the Corporation or an Affiliate for any reason, notwithstanding any
provision of any employment agreement between the Participant and the
Corporation or any Affiliate, the Participant shall not have any right to be
awarded any additional PSUs after the last day of active employment of the
Participant on which the Participant actually performs the duties of the
Participant’s position and shall not have any right to damages in respect of any
loss of any right to be awarded PSUs after the last day of active employment of
the Participant. In addition, pursuant to the provisions of the Plan, if the
Participant ceases to be an employee of the Corporation or an Affiliate, in
certain circumstances PSUs recorded in the Participant’s PSU Account that have
not vested shall not vest and shall be forfeited and cancelled without payment.
In other circumstances, unvested PSUs are not forfeited, but payment in respect
of such PSUs following vesting in accordance with the provisions of the Plan may
be prorated to reflect the percentage of the Vesting Period during which the
Participant was actually employed.

 

 

 

 

6.As set out in the Plan, subject to the right of a Participant to designate one
of more Beneficiaries entitled to receive benefits under the Plan following the
death of the Participant as expressly set out in the Plan, the Participant may
not assign or transfer any right or interest under the Plan or any PSUs granted
to the Participant or any right to payment or benefits under the Plan, except to
the extent otherwise required by Applicable Laws and except by will or by the
laws of succession or descent and distribution.

 

7.As set out in the Plan, the Plan may be amended by the Board or the Committee
from time to time.

 

8.The Plan includes provisions pursuant to which the Corporation and, if
applicable, its Affiliates may withhold, or cause to be withheld, and deduct, or
cause to be deducted, from any payment under the Plan and otherwise, a
sufficient amount to cover Applicable Tax Withholdings, and take other action to
satisfy obligations for payment of Applicable Tax Withholdings, including
authority to withhold or receive property and make cash payments in respect
thereof, and to require, prior to making any payment under the Plan, payment by
the recipient to satisfy tax obligations.

 

9.The Participant will at all times act in strict compliance with Applicable
Laws and all rules and policies of the Corporation, including any insider
trading policy of the Corporation in effect at the relevant time, applicable to
the Participant in connection with the Plan and the Participant’s PSUs and will
furnish to the Corporation all information and documentation or undertakings as
may be required to permit compliance with applicable laws. The Participant
acknowledges, agrees and consents to information being disclosed or provided to
others as contemplated in the Plan.

 

10.The Participant acknowledges that, if the Corporation is not the
Participant’s Employer, the Employer has validly authorized and appointed the
Corporation to enter into this Grant Agreement as the agent of the Employer.

 

The validity, construction and effect of this Grant Agreement shall be
determined in accordance with the laws of British Columbia and the laws of
Canada applicable therein.

 

Words used herein which are defined in the Plan shall have the respective
meanings ascribed to them in the Plan.

 

This Agreement shall enure to the benefit and be binding upon the Corporation,
the Employer and their respective successors, and on the Participant and the
Participant’s legal representatives, beneficiaries and successors.

 

REVOCABLE BENEFICIARY DESIGNATION*

The Participant designates the following Beneficiary or Beneficiaries of the
Participant for the purposes of the Plan.

The Participant reserves the right to change the designation of Beneficiaries or
alter this designation as provided in the Plan.

¨    Initial Designation ¨    Beneficiary Change  The Participant hereby revokes
any previous designation and appoints the following each as a revocable
Beneficiary of the Participant for the purposes of the Plan. Given Names and
Initial Last Name Relationship to Employee % Allocation Phone #           Given
Names and Initial Last Name Relationship to Employee % Allocation Phone #      
    Given Names and Initial Last Name Relationship to Employee % Allocation
Phone #          

 

2 

 

 

CHANGE OF BENEFICIARY NAME OR PHONE NUMBER

Use this section ONLY when the Participant is reporting a change in a current
Beneficiary’s name or phone number.

¨    The Participant hereby requests that the records under the Plan reflect the
following change of name or phone number of a Beneficiary of the Participant.  
FROM Given Names and Initial Last Name Relationship to Employee Phone #        
TO Given Names and Initial Last Name Relationship to Employee Phone #        

* The ability to designate Beneficiaries for the purposes of the Plan is
included solely for the convenience of the Participant. The designation is for
the purposes of entitlement to receive benefits under the Plan following the
death of the Participant. Neither the Company nor the Employer makes any
representation regarding the validity or effectiveness of any Beneficiary
designation, including, without limitation, in relation to potential claims or
rights of creditors or a Participant’s estate planning. The Participant should
consult with the Participant’s own advisors regarding designation or change of
Beneficiaries.

 

IN WITNESS WHEREOF Ritchie Bros. Auctioneers Incorporated, on its own behalf
and, if the Corporation is not the Employer, on behalf of and as agent for the
Employer, has executed and delivered this Grant Agreement, and the Participant
has signed, sealed and delivered this Grant Agreement, as of the date first
above written.

 

RITCHIE BROS. AUCTIONEERS
INCORPORATED   RITCHIE BROS. AUCTIONEERS
INCORPORATED, as agent for the Employer       Per:        Per:             Per:
      Per:    

 

I, ____________________________ hereby confirm that I have reviewed the terms of
this Grant Agreement and I accept            NAME OF PARTICIPANT and agree to be
bound by those terms.

 

      (seal)     SIGNATURE OF PARTICIPANT                   Witness*            
          Witness*      



 



 



* If the Participant is completing the Beneficiary Designation or changing
Beneficiaries, the Participant should sign this Grant Agreement in the presence
of two witnesses present at the same time, which witnesses should sign while the
Participant is present.

 

3 

 

 

Schedule A to Grant Agreement

 

1.      Name of Participant:      

 

2.      Date of Grant Agreement:       

 

3.      Number of Performance Share Units Granted:       

 

4.      Date of Grant:       

 

The terms, conditions and provisions applicable to the Performance Share Units
Granted are set out in the Attached Exhibit.

 

A-1 

 

 

EXHIBIT I

 

1.Vesting Period and Performance Period

 

The Vesting Period in respect of the PSUs shall commence on the effective date
of the grant or award and shall end on the third anniversary of the effective
date of the grant or award, less one day. For example, the Vesting Period
applicable to PSUs granted or awarded on March 14, 2013 would be the period from
March 14, 2013 through March 13, 2016.

 

The Performance Period in respect of the PSUs shall commence on the first day of
the calendar year in which such PSUs are granted or awarded and shall end on the
last day of the calendar year which is the second calendar year after the
calendar year in which the PSUs are granted or awarded. The Performance Period
applicable to the first grant or award of PSUs shall be the period from ●
through ●.

 

The PSUs shall be in respect of services to be performed by the Participants in
the current calendar year in which the PSUs are granted or awarded.

 

2.Vesting and Performance Criteria

 

The Corporation shall measure the “ROIC” (as hereafter defined) and the “EBITDA”
(as hereafter defined) over the Performance Period for purposes of determining
the number of PSUs that will vest in a Participant.

 

The percentage of the PSUs that will vest as at the end of the Vesting Period
shall be determined as illustrated in the diagram below:

 

Percentage of PSUs that will vest

(Range ●% to ●%)

=

ROIC Performance Factor

(Percentage Vesting based on ROIC results x 50% (ROIC Weighting Factor))

+ EBIDTA Performance Factor (Percentage Vesting based on EBITDA results x 50%
(EBITDA Weighting Factor))

 

The Corporation will establish ROIC and EBITDA targets for each Performance
Period at or within the first three months of the beginning of the Performance
Period. Following the completion of the Performance Period the Corporation will
determine the actual ROIC and EBITDA over the Performance Period.

 

The percentage of PSUs eligible for vesting based on ROIC results shall be
determined as provided in the following table, and then multiplied by the ROIC
Weighting Factor.

 

Actual ROIC

compared to target ROIC

 

Vesting Scale Percentage

of PSUs eligible to be vested

equal to or less than ●%   ●% 100%   100% ●%   ●% greater than ●%   ●%

 

I-1 

 

 

The percentage of PSUs eligible for vesting based on EBITDA results shall be
determined as provided in the following table, and then multiplied by the EBITDA
Weighting Factor.

 

Actual EBITDA

compared to target EBITDA

 

Vesting Scale Percentage

of PSUs eligible to be vested

equal to or less than ●%   ●% 100%   100% ●%   ●% greater than ●%   ●%

 

The ROIC Performance Factor and the EBITDA Performance Factor by which the
number of vested PSUs is to be calculated shall be prorated between the minimum,
target and maximum thresholds depending on actual performance.

 

The ROIC Weighting Factor for the Performance Period and the Vesting Period
shall be 50%.

 

The EBITDA Weighting Factor for the Performance Period and the Vesting Period
shall be 50%.

 

The ROIC Performance Factor may range from ●% to ●%. The EBITDA Performance
Factor may range from ●% to ●%. As a result, the range of the potential
percentage of PSUs that will vest will be from ●% to ●%, with the top end
achieved if the maximum possible ROIC Performance Factor is achieved and the
maximum possible EBITDA Performance Factor is achieved.

 

The number of PSUs that vest, as determined pursuant to the foregoing, shall,
unless the Board or Committee otherwise determine, subject to the provisions of
Article 7 of the Plan, be subject to the condition that the Participant remains
Employed by the Corporation or an Affiliate at the expiry of the Vesting Period.

 

All PSUs referred to in Section 4.2 of the Plan in respect of the PSUs granted
or awarded to Participants pursuant to Section 3.1 of the Plan shall vest at the
time when the PSUs in respect of which such Dividend Equivalents were credited
vest.

 

To the extent that the vesting criteria set out above result in the vesting of
greater than 100% of the number of PSUs granted or awarded pursuant to
Section 3.1 of the Plan (and Dividend Equivalents in respect of such PSUs), such
additional PSUs shall deemed to have been granted and the Participant shall be
credited with additional PSUs as contemplated pursuant to Section 5.2 of the
Plan, as determined pursuant to such vesting criteria, which additional PSUs
shall be fully vested when so granted, unless otherwise determined by the Board
or Committee.

 

As used herein:

 

(a)“adjusted earnings” means net earnings as reflected in the Corporation’s
consolidated income statement, excluding the effects of property sales and other
non-recurring items as reflected in such financial statements, and also
excluding other items that the Committee or the Board determines, for this
purpose, to be non-recurring or unusual.

 

(b)“EBITDA” means the adjusted net earnings before interest, income taxes,
depreciation and amortization, calculated by adding back depreciation and
amortization to the consolidated earnings of the Corporation and its
subsidiaries from operations for the applicable period as reflected in the
Corporation’s consolidated income statement.

 

I-2 

 

 

(c)“ROIC” means the adjusted net earnings before interest and income taxes for
the applicable period divided by the average invested capital. For this purpose,
“average invested capital” means (i) the shareholders’ equity plus long-term
debt of the Corporation as at the beginning of the applicable period, plus
(ii) the shareholders’ equity plus long-term debt of the Corporation as at the
end of the applicable period, divided by two.

 

3.General

 

The foregoing is subject to the provisions of the Plan regarding authority of
the Committee to administer the Plan, including, without limitation, to construe
and interpret any provisions of the Plan and decide all questions of fact
arising in connection with such construction and interpretation and make such
determinations and take such steps and actions as may be directed or permitted
by the Plan and take such actions and steps in connection with the
administration of the Plan as the Committee, in its discretion, may consider
necessary and desirable, and regarding the discretion of the Committee to make
changes or adjustments as the Committee may consider equitable and regarding
waiver of restrictions with respect to vesting criteria, conditions, limitations
or restrictions, with respect to any PSU granted or awarded to any Participant
(including reducing or eliminating any Performance Period or Vesting Period
originally determined) and permitting acceleration of vesting of any or all PSUs
or determining that any PSU has vested, in whole or in part and regarding
amendment of the Plan and, if applicable, Grant Agreements or Grant Letters.

 

I-3 

